Order entered January 2, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01145-CV

              YYP GROUP, LTD. AND GEORGE KIMELDORF, Appellants

                                               V.

                             AARON C. MCKNIGHT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02682-B

                                           ORDER
       Before the Court are appellants’ December 17, 2019 letter noting the reporter’s record is

overdue and appellee’s counsel’s December 18, 2019 motion for leave to withdraw.              We

GRANT the motion to withdraw and DIRECT the Clerk of the Court to remove Rachel

Khirallah as counsel for appellee. All future communications with appellee shall be directed to


       Aaron C. McKnight
       3624 Shenandoah
       Dallas, Texas 75205
       (214) 533-9912.

       As for the reporter’s record, we ORDER court reporter LaToya Young-Martinez to file

the record no later than January 10, 2020. As this is an accelerated appeal and the Court has

twice extended the deadline for filing the record, we caution that failure to comply may result in
the Court ordering Ms. Young-Martinez to not sit as a reporter until the reporter’s record is

filed.

           We DIRECT the Clerk of the Court to send a copy of this order to the Honorable

Melissa Bellan, Presiding Judge of County Court at Law No. 2; Ms. Young-Martinez; and, the

parties.



                                                  /s/    BILL WHITEHILL
                                                         JUSTICE